DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/11/2021 have been fully considered but they are not persuasive.
 In response to applicant’s argument regarding the Wu reference, the examiner disagrees. More specifically, as to  wherein to the height of the overflow is selectively adjustable to allow for adjustment of a depth of the suspension within the first compartment, Wu discloses in paragraph 73 that In order to make a wider application and a more convenient disassembly and cleaning in the present invention, engaging grooves 24 are provided in the side walls and the bottom wall of the box body 1, and protrusions 23 which can be inserted into the said engaging recesses 23 to be fastened therein, are provided in the floodgate 4, the screen frame 20 and the overflow plate 8, which can be separately fastened to the box body 1. The overflow plate 8 is 0-4mm higher than the screen 21 on the screen frame 20. The height of fluid level in the middle portion of the box body can be adjusted by replacing the overflow plate 8, thereby not only providing a gas-fluid interface culture environment for tissue engineered skin, but also providing a submerged culture environment for film-like materials such as cornea, heart valves, nerves, blood vessels and mesentery. The size of the shear stresses in the flow field and the height of fluid level can be adjusted by replacing the floodgate 4, the screen frame 20, the overflow plate 8 and the block piece 15, not only for the cultivation of other three dimensional tissues and organs (such as livers, kidneys, lungs, bones and cartilages) and cells (such as stem cells and cancer cells), but also for the cultivation of adherent seed cells when removing the screen frame 20. Therefore, Wu discloses wherein the height of the overflow is selectively adjustable. Wu also discloses wherein additional elements of the bioreactor are selectively adjustable to control the height of the fluid level as discussed in at least paragraphs 75 and 78.
In response to applicant’s argument regarding the Velebil reference, the examiner disagrees. While element 29 may be labeled as a conduit, it is responsible for drawing the dispersion out of the lower portion 15 of vessel 1. See Col 7, lines 43-47. As interpreted by the examiner, conduit 29 functions as an outlet. Furthermore, an outlet has been taken to mean a place or opening through which something is let out  (see https://www.merriam-webster.com/dictionary/outlet). Therefore, the examiner maintains that Velebil discloses an outlet 29. In addition, the examiner also maintains that absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the plurality of outlets in a vertically-spaced arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US 2017/0226462 (cited in the IDS dated 05/08/2020).
Regarding claim 1, Wu discloses a bioreactor vessel (box body 1), comprising: a first compartment configured to receive a suspension comprising cells and a cell culture medium, for 
Wu also discloses an overflow (overflow plate 8) separating the first compartment and the second compartment, the overflow being configured to allow for passage of the cell culture medium from the first compartment to the second compartment when the level of cell culture medium within the first compartment exceeds a height of the overflow to maintain a level of the cell culture medium in the first compartment at a height equal to or less than the height of the overflow as discussed in at least paragraphs 71 and 73; and an outlet  (outlet hole 19) associated with the second compartment and configured to receive the cell culture medium passing over the overflow and to allow for passage of the cell culture medium passing over the overflow out of the bioreactor vessel as discussed in at least paragraph 71 an shown in Fig. 3.

    PNG
    media_image1.png
    537
    780
    media_image1.png
    Greyscale


As wherein to the height of the overflow is selectively adjustable to allow for adjustment of a depth of the suspension within the first compartment, Wu discloses in paragraph 73 that In order to make a wider application and a more convenient disassembly and cleaning in the present invention, engaging grooves 24 are provided in the side walls and the bottom wall of the box body 1, and protrusions 23 which can be inserted into the said engaging recesses 23 to be fastened therein, are provided in the floodgate 4, the screen frame 20 and the overflow plate 8, which can be separately fastened to the box body 1. The overflow plate 8 is 0-4mm higher than the screen 21 on the screen frame 20. The height of fluid level in the middle portion of the box body can be adjusted by replacing the overflow plate 8, thereby not only providing a gas-fluid interface culture environment for tissue engineered skin, but also providing a submerged culture environment for film-like materials such as cornea, heart valves, nerves, blood vessels and mesentery. The size of the shear stresses in the flow field and the height of fluid level can be adjusted by replacing the floodgate 4, the screen frame 20, the overflow plate 8 and the block piece 15, not only for the cultivation of other three dimensional tissues and organs (such as livers, kidneys, lungs, bones and cartilages) and cells (such as stem cells and cancer cells), but also for the cultivation of adherent seed cells when removing the screen frame 20. Therefore, Wu discloses wherein the height of the overflow is selectively adjustable. Wu also discloses wherein additional elements of the bioreactor are selectively adjustable to control the height of the fluid level as discussed in at least paragraphs 75 and 78.
Regarding claim 2, Wu discloses an inlet (hole 6) associated with the first compartment and configured to direct a supply of additional cell culture medium to the first compartment as discussed in at least paragraphs 71-72 and as shown in Fig. 3 reproduced above. 
Regarding claim 3, Wu discloses that the overflow (overflow 8) has a height (H) that is less than a depth (D) of the bioreactor vessel as shown in Fig. 3.

    PNG
    media_image2.png
    537
    780
    media_image2.png
    Greyscale

Regarding claim 4 Wu discloses that a maximum volume of the suspension within the bioreactor vessel is defined by the height of the overflow (the height of fluid level can be adjusted by replacing the floodgate 4, the screen frame 20, the overflow plate 8 and the block piece 15; paragraph 73).
Regarding claim 7, the rectangular box body [1] of Wu inherently discloses a bottom; and a plurality of sidewalls. The rectangular box body also includes a top (cover body 2). The bottom, the top and the plurality of sidewalls defining an interior chamber encompassing the first compartment and the second compartment as shown in at least Figs. 1-3.
Regarding claim 9, Wu discloses inlet [6] located adjacent to the bottom of the bioreactor vessel, in one sidewall of the plurality of sidewalls of the bioreactor vessel as shown in at least Figs. 1 and 3. 
Regarding claim 10, Wu discloses a cell-retaining membrane (screen 21) enclosing at least a portion of the first compartment as discussed in at least paragraphs 73-73, the cell-retaining membrane allowing for overflow of cell culture medium from the first compartment to the second compartment while retaining the cells in the first compartment.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu US 2017/0226462 (cited in the IDS dated 05/08/2020) as applied above to claims 1-4, 7, 9 and 10.
Regarding claim 8, Wu does not explicitly disclose wherein the inlet [6] is located in the bottom of the bioreactor vessel.
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the inlet adjacent to the bottom of the bioreactor vessel, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
Regarding claim 11, Wu does not explicitly disclose that the overflow plate is in the form of a weir. 

Furthermore, the device of Wu is capable of allowing the cell culture medium to overflow the top of the overflow plate into the second compartment as shown in Fig. 3.
Claims 6 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Wu US 2017/0226462 (cited in the IDS dated 05/08/2020) as applied above to claims 1-4, 7-11, further in view of Velebil et al. (hereinafter Velebil) US 4,832,848.
Regarding claim 6, Wu does not explicitly disclose wherein the second compartment is spaced from sidewalls of the bioreactor vessel such that the second compartment is surrounded entirely by the first compartment; and wherein the second compartment is generally conical or funnel-shaped.
Velebil discloses a bioreactor vessel comprising a second compartment [13] that is spaced from sidewalls of the bioreactor vessel [1] such that the second compartment is surrounded entirely by the first compartment [30] as shown in Fig. 1.
It would have been obvious to one of ordinary skill in the art to modify Wu with the compartment arrangement as taught by Velebil, in order to provide and maintain uniform transfer of nutrient within the culture space which is known to improve quality of tissue engineering products (e.g., three-dimensional culture of tissues and cells).  
Wu in view of Velebil does not explicitly disclose wherein the second compartment is generally conical or funnel-shaped.
However, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence 
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent overflow shape and since the same expected fluid displacement would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Regarding claim 22, Wu does not explicitly disclose wherein: the overflow includes a plurality of vertically-spaced outlets, each outlet having a control valve associated therewith for selectively preventing or allowing a flow of the cell culture medium out of said outlet.
Velebil discloses a bioreactor vessel comprising an overflow [13] including a plurality of outlets [29] discussed in at least Col 7, lines 41-47, each outlet having a control valve discussed in at least Col 10, lines 10-14 associated therewith for selectively preventing or allowing a flow of the cell culture medium out of said outlet as reproduced in Fig. 1 below.
It would have been obvious to one of ordinary skill in the art to modify Wu with a plurality of outlets as taught by Velebil, each outlet having a control valve associated therewith to further control the quantity of recirculated medium, e.g., by reducing or increasing the throughput.
Wu in view of Velebil does not explicitly disclose wherein the plurality of outlets are vertically-spaced. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the plurality of outlets in a vertically-spaced arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).


    PNG
    media_image3.png
    797
    662
    media_image3.png
    Greyscale


Regarding claim 23, Wu discloses a bioreactor vessel (box body 1), comprising: a first compartment configured to receive a suspension comprising cells and a cell culture medium, for use in a cell processing operation; a second compartment (drainage chute 9) as shown in at least Fig. 3 (reproduced below) for receiving an overflow of the cell culture medium from the first compartment as discussed in at least paragraphs 71-73.
Wu also discloses an overflow (overflow plate 8) separating the first compartment and the second compartment, the overflow being configured to allow for passage of the cell culture medium from the first compartment to the second compartment when the level of cell culture medium within the first compartment exceeds a height of the overflow to maintain a level of the cell culture medium in the first compartment at a height equal to or less than the height of the overflow as discussed in at least paragraphs 71 and 73; and an outlet  (outlet hole 19) associated with the second compartment and configured to receive the cell culture medium passing over the 

    PNG
    media_image1.png
    537
    780
    media_image1.png
    Greyscale

Wu does not explicitly disclose wherein: the overflow includes a plurality of vertically-spaced outlets, each outlet having a control valve associated therewith for selectively preventing or allowing a flow of the cell culture medium out of said outlet.
Velebil discloses a bioreactor vessel comprising an overflow [13] including a plurality of outlets [29] discussed in at least Col 7, lines 41-47, each outlet having a control valve discussed in at least Col 10, lines 10-14 associated therewith for selectively preventing or allowing a flow of the cell culture medium out of said outlet as reproduced in Fig. 1 above.
It would have been obvious to one of ordinary skill in the art to modify Wu with a plurality of outlets as taught by Velebil, each outlet having a control valve associated therewith to further control the quantity of recirculated medium, e.g., by reducing or increasing the throughput.
Wu in view of Velebil does not explicitly disclose wherein the plurality of outlets are vertically-spaced. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide the plurality of outlets in a vertically-spaced arrangement, since .
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYDIA EDWARDS/Examiner, Art Unit 1796